Exhibit 10.1

 



EXOSOME SCIENCES, INC.



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made as of November ___, 2013
by and among Exosome Sciences, Inc., a Nevada corporation (the “Company”), and
the purchasers listed on Exhibit A attached hereto (each a “Purchaser” and
together the “Purchasers”).

 

The parties hereby agree as follows:

 

1.       Purchase and Sale of Common Stock.

 

1.1       Sale and Issuance of Common Stock. Subject to the terms and conditions
of this Agreement, each Purchaser agrees, severally and not jointly, to purchase
at the Initial Closing and the Company agrees to sell and issue to each
Purchaser at the Initial Closing that number of shares of the Company’s common
stock, par value $.001 per share (the “Common Stock”), set forth opposite each
such Purchaser’s name on Exhibit A at a purchase price of $5.00 per share. The
shares of Common Stock issued to the Purchasers pursuant to this Agreement
(including any shares issued at the Initial Closing and any Additional Shares,
as defined below), shall be referred to in this Agreement as the “Stock.” The
Company may sell up to an aggregate of 300,000 shares of Stock (the “Offered
Stock”) pursuant to this Agreement. The minimum investment amount per Purchaser
is $20,000.

 

1.2       Closing; Delivery.

 

(a)       The purchase and sale of the Stock shall take place remotely via the
exchange of documents and signatures, at 1:00 p.m. (Pacific Time), on the date
hereof, or at such other time and place as the Company and the Purchasers
mutually agree upon, orally or in writing (which time and place are designated
as the “Initial Closing”; each of the Initial Closing and each Additional
Closing (as defined below) may be referred to herein as a “Closing”).

 

(b)       At each Closing, the Company shall deliver to each Purchaser a
certificate representing the Stock being purchased by such Purchaser against
payment of the purchase price therefor by check payable to the Company or by
wire transfer to a bank account designated by the Company.

 

1.3       Subsequent Sales of Stock. At any time following the Initial Closing
but no later than December 31, 2013, which date may be extended in the Company’s
sole discretion, the Company may sell up to the balance of the Offered Stock not
sold at the Initial Closing to such persons as may be approved by the Company
(the “Additional Purchasers”). All such sales made at any additional closings
(each an “Additional Closing”) shall be made on the terms and conditions set
forth in this Agreement, and (i) the representations and warranties of the
Company set forth in Section 2 hereof (and the Disclosure Schedule) shall speak
as of the Initial Closing and the Company shall have no obligation to update any
such disclosure, and (ii) the representations and warranties of the Additional
Purchasers in Section 3 hereof shall speak as of such Additional Closing. The
Schedule of Purchasers may be amended by the Company without the consent of the
Purchasers to include any Additional Purchasers upon the execution by such
Additional Purchasers of a counterpart signature page hereto. Any shares of
Stock sold pursuant to this Section 1.3 shall be deemed to be “Stock” for all
purposes under this Agreement and any Additional Purchasers thereof shall be
deemed to be “Purchasers” for all purposes under this Agreement.

 

1

 

1.4       Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

 

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operation of the Company.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2.       Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that, except as set forth on a
Disclosure Schedule delivered separately by the Company to each Purchaser, which
exceptions shall be deemed to be representations and warranties as if made
hereunder, the following representations are true and complete as of the date of
the Initial Closing, except as otherwise indicated.

 

For purposes of these representations and warranties, the phrase “to the
Company’s knowledge” shall mean the actual knowledge, after reasonable
investigation, of James A. Joyce.

 

2.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted and as currently proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
Material Adverse Effect.

 

2.2       Capitalization. The authorized capital of the Company consists, or
will consist, immediately prior to the Initial Closing, of:

 

(a)       20,000,000 shares of Common Stock, 1,200,000 shares of which are
issued and outstanding immediately prior to the Initial Closing. All of the
outstanding shares of Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with the Securities Act and all
applicable state securities laws.

 

2

 

(b)       Except for the Stock, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, for the purchase or
acquisition from the Company of any shares of its capital stock. No stock plan,
stock purchase, stock option or other agreement between the Company and any
holder of equity securities or rights to purchase equity securities provides for
acceleration of vesting, or the lapse of a Company repurchase right, upon the
occurrence of any event. The Company has never adjusted or amended the exercise
price of any stock options previously awarded, whether through amendment,
cancellation, replacement grant, repricing, or any other means.

 

2.3       Subsidiaries. The Company does not currently own or control, directly
or indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

2.4       Authorization. All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and the authorization, issuance and delivery of the Stock has
been taken or will be taken prior to the Initial Closing, and this Agreement,
when executed and delivered by the Company, shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (b) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

2.5       Valid Issuance of Securities. The Stock, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of liens, encumbrances and restrictions on transfer other than
restrictions on transfer under this Agreement, applicable state and federal
securities laws and liens or encumbrances created by or imposed by a Purchaser.
Based in part upon the representations of the Purchasers in Section 3 of this
Agreement and subject to the provisions of Section 2.6 below, the Stock will be
issued in compliance with the Securities Act and all applicable federal and
state securities laws. The sale of the Stock is not subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with.

 

2.6       Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.

 

3

 

2.7       Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to the Company’s knowledge,
currently threatened against the Company that questions the validity of this
Agreement or the right of the Company to enter into it, or to consummate the
transactions contemplated hereby, or that would reasonably be expected to cause,
either individually or in the aggregate, a Material Adverse Effect. Neither the
Company nor, to the Company’s knowledge, any of its officers or directors, is a
party or is named as subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. There
is no action, suit, proceeding or investigation by the Company pending or which
the Company intends to initiate. The foregoing includes, without limitation,
claims, actions, suits, proceedings or investigations pending or threatened in
writing (or any basis therefor known to the Company) involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business, or any information or techniques allegedly proprietary to
any of their former employers, or their obligations under any agreements with
prior employers.

 

2.8       Intellectual Property. To the Company’s knowledge, the Company owns or
possesses sufficient legal rights to all trademarks, service marks, trade names,
domain names, copyrights, trade secrets, licenses, information and proprietary
rights and processes and all patents necessary to the conduct of the Company’s
business as now conducted and as currently proposed to be conducted, without any
conflict with, or infringement of or violation of, the rights of others. Section
2.8 of the Disclosure Schedule contains a complete list of patents and pending
patent applications and registrations and applications for trademarks of the
Company. There are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership interests of any kind relating to any of the
foregoing owned by or exclusively licensed to the Company, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, domain names,
copyrights, trade secrets, licenses, information, proprietary rights and/or
processes of any other person or entity, except, in either case, for standard
end-user, object code, internal-use software license and related
support/maintenance agreements for software that is not and will not be
incorporated into, the Company’s software, products or services. The Company has
not received any communications alleging that the Company has violated or, by
conducting its business as proposed, would violate any of the patents,
trademarks, service marks, trade names, domain names, copyrights, trade secrets
or other proprietary rights or processes of any other person or entity, and the
Company is not aware of any potential basis for such an allegation or of any
reason to believe that such an allegation may be forthcoming. The Company is not
aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with the use of such employee’s best efforts to promote the
interest of the Company or that would conflict with the Company’s business as
now conducted and as currently proposed to be conducted. Neither the execution
or delivery or performance of this Agreement, nor the carrying on of the
Company’s business by the employees of the Company, nor the conduct of the
Company’s business as proposed, will, to the Company’s knowledge, conflict with
or result in a breach of the terms, conditions, or provisions of, or constitute
a default under, any contract, covenant or instrument under which any such
employee is now obligated. The Company does not believe it is or will be
necessary to use any inventions of any of its employees made prior to or outside
the scope of their employment by the Company.

 

4

 

2.9       Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Articles of Incorporation or Bylaws, or
(ii) of any instrument, judgment, order, writ, or decree, or under any note,
indenture, mortgage, lease, agreement, contract or purchase order to which it is
a party or by which it is bound or, (iii) to its knowledge, of any provision of
federal or state statute, rule or regulation applicable to the Company, and with
respect to the foregoing subsections (ii) and (iii) only, the violation of which
could reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, order,
writ, decree or contract or an event which results in the creation of any lien,
charge or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company.

 

2.10       Agreements; Actions.

 

(a)       Except for this Agreement or as set forth in Section 2.10(a) of the
Disclosure Schedule, there are no agreements, understandings, instruments,
contracts or proposed transactions to which the Company is a party or by which
it is bound that involve (i) obligations (contingent or otherwise) of, or
payments to, the Company in excess of $50,000, (ii) the license of any patent,
copyright, trade secret or other proprietary right to or from the Company other
than the non-exclusive license to the Company of standard, generally
commercially available “off-the-shelf” third-party products that are not and
will not be incorporated into the Company’s products, (iii) the grant of rights
to manufacture, produce, assemble, license, market, or sell its products to any
other person or affect the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights, except in the
ordinary course of business pursuant to standard end-user agreements.

 

(b)       Except as set forth in Section 2.10(b) of the Disclosure Schedule, the
Company has not (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock,
(ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $25,000 or in excess of $100,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same person or
entity (including persons or entities the Company has reason to believe are
affiliated with that person or entity) shall be aggregated for the purposes of
meeting the individual minimum dollar amounts of each such subsection.

 

5

 

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
person.

 

(d) The Company has not engaged in the past three months in any discussion with
any representative of any Person regarding (i) a sale of all or substantially
all of the Company’s assets, or (ii) any merger, consolidation or other business
combination transaction of the Company with or into another Person.

 

2.11       Certain Transactions.

 

(a)       Except as set forth in Section 2.11(a) of the Disclosure Schedule,
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors or consultants, or any of its or
their Affiliates.

 

(b)       The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing. None of the Company’s directors,
officers or employees, or any members of their immediate families, or any
Affiliate of the foregoing are, directly or indirectly, indebted to the Company
or, to the Company’s knowledge, have any (i) material commercial, industrial,
banking, consulting, legal, accounting, charitable or familial relationship with
any of the Company’s customers, suppliers, service providers, joint venture
partners, licensees and competitors, (ii) direct or indirect ownership interest
in any firm or corporation with which the Company is affiliated or with which
the Company has a business relationship, or any firm or corporation which
competes with the Company except that directors, officers, employees or
stockholders of the Company may own stock in (but not exceeding two percent (2%)
of the outstanding capital stock of) publicly traded companies that may compete
with the Company; or (iii) financial interest in any material contract with the
Company.

 

2.12       Title to Property and Assets. The Company owns its property and
assets free and clear of all mortgages, deeds of trust, liens, loans and
encumbrances, except for statutory liens for the payment of current taxes that
are not yet delinquent and encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets. With respect to the property and assets it leases,
the Company is in compliance with such leases and, to its knowledge, holds a
valid leasehold interest free of any liens, claims or encumbrances other than to
the lessors of such property or assets. The Company does not own any real
property.

 

2.13       Financial Statements. The Company has not prepared any balance sheet,
income statement, statement of operations, statement of changes in financial
position and stockholders’ equity or other financial statement. Except as set
forth in Section 2.13 of the Disclosure Schedule, the Company has no material
liabilities, contingent or otherwise, other than (a) liabilities incurred after
the date of incorporation in the ordinary course of business that are not
material, individually or in the aggregate, and (b) obligations under contracts
and commitments incurred in the ordinary course of business which would not be
required under generally accepted accounting principles to be reflected in
financial statements prepared in accordance with generally accepted accounting
principles.

 

6

 

2.14       Employee Benefit Plans. The Disclosure Schedule sets forth all
employee benefit plans maintained, established or sponsored by the Company, or
in or to which the Company participates or contributes, which are subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Company has made all required contributions and has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA, and has complied with all
applicable laws for any such employee benefit plan.

 

2.15       Tax Returns and Payments. There are no federal, state, county, local
or foreign taxes due and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, county, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports of the Company by
any applicable federal, state, local or foreign governmental agency. The Company
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.

 

2.16       Insurance. The Company has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed.

 

2.17       Labor Agreements and Actions. The Company is not bound by or subject
to (and none of its assets or properties is bound by or subject to) any written
or oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the Company’s knowledge, has
sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, or to the Company’s knowledge threatened, which could have a Material
Adverse Effect, nor is the Company aware of any labor organization activity
involving its employees. The Company is not aware that any officer or key
employee intends to terminate their employment with the Company, nor does the
Company have any present intention to terminate the employment of any officer or
key employee. The employment of each officer and employee of the Company is
terminable at the will of the Company. To its knowledge, the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity laws and with other laws related to employment. The
Company is not a party to or bound by any deferred compensation agreement, bonus
plan, incentive plan, profit sharing plan, or retirement agreement. The Company
is not obligated to pay severance or any other additional compensation upon the
termination of any director, officer, consultant or employee.

 

2.18       Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could have a Material Adverse Effect, and the Company believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as proposed. The Company is not in default in any material respect
under any of such franchises, permits, licenses or other similar authority.

 

7

 

2.19       Corporate Documents. The Articles of Incorporation and Bylaws of the
Company are in the form provided to counsel for the Purchasers. The copy of the
minute books of the Company provided to the Purchasers’ counsel contains minutes
of all meetings of directors and stockholders and all actions by written consent
without a meeting by the directors and stockholders since the date of
incorporation and accurately reflects in all material respects all actions by
the directors (and any committee of directors) and stockholders with respect to
all transactions referred to in such minutes.

 

2.20       Disclosure. The Company has made available to each Purchaser all the
information reasonably available to the Company that such Purchaser has
requested for deciding whether to purchase the Stock. No representation or
warranty of the Company contained in this Agreement, as qualified by the
Disclosure Schedule, or in any certificate furnished or to be furnished to a
Purchaser at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements herein or
therein not misleading in light of the circumstances under which they were made.

 

3.       Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company that:

 

3.1       Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application relating to or affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of a specific performance, injunctive relief, or other
equitable remedies.

 

3.2       Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement the Purchaser hereby confirms,
that the Stock to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Stock. If the Purchaser is a corporation, partnership or other entity, such
Purchaser has not been formed for the specific purpose of acquiring the Stock.

 

3.3       Disclosure of Information. The Purchaser believes it has received all
information it considers necessary or appropriate for deciding whether to
purchase the Stock. The Purchaser has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Stock and the business, properties, prospects and financial
condition of the Company. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Purchasers to rely on such representations and warranties.

 

8

 

3.4       Restricted Securities. The Purchaser understands that the Stock will
be characterized as “restricted securities” under the federal securities laws,
inasmuch as it is being acquired from the Company in a transaction not involving
a public offering, and that under such laws and applicable regulations such
Stock may not be resold without registration under the Securities Act, except in
certain limited circumstances. In this connection, the Purchaser represents that
it is familiar with Rule 144 promulgated under the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Stock for resale. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Stock, and on requirements relating
to the Company that are outside the Purchaser’s control, and which the Company
is under no obligation and may not be able to satisfy.

 

3.5       No Public Market. The Purchaser understands that no public market now
exists for the Stock, and that the Company has made no assurances that a public
market will ever exist for the Stock.

 

3.6       Legends. The Purchaser understands that any certificates representing
the Stock and any securities issued in respect of or exchange for the Stock, may
bear one or all of the following legends:

 

(a)        “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(b)       Any legend set forth in or required by any other section of this
Agreement.

 

(c)       Any legend required by the securities laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.

 

3.7       Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 



3.8       Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Purchaser hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Stock or any use of this Agreement, including
(a) the legal requirements within its jurisdiction for the purchase of the
Stock, (b) any foreign exchange restrictions applicable to such purchase, (c)
any governmental or other consents that may need to be obtained, and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Stock. Such Purchaser’s
subscription and payment for and continued beneficial ownership of the Stock,
will not violate any applicable securities or other laws of the Purchaser’s
jurisdiction. The funds used to purchase the Stock do not violate the anti-money
laundering provisions of the Money Laundering Control Act of 1986 or the Bank
Secrecy Act of 1970, as amended by the USA Patriot Act of 2001.

 

9

 

3.9       No General Solicitation. Neither the Purchaser, nor any of its
officers, employees, agents, directors, stockholders or partners has engaged the
services of a broker, investment banker or finder to contact any potential
investor nor has the Purchaser or any of the Purchaser’s officers, employees,
agents, directors, stockholders or partners, agreed to pay any commission, fee
or other remuneration to any third party to solicit or contact any potential
investor. Neither the Purchaser, nor any of its officers, directors, employees,
agents, stockholders or partners has (a) engaged in any general solicitation, or
(b)published any advertisement in connection with the offer and sale of the
Stock.

 

3.10       Exculpation Among Purchasers. The Purchaser acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that neither any Purchaser nor the respective controlling
persons, officers, directors, partners, members, agents, or employees of any
Purchaser shall be liable to any other Purchaser for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Stock.

  

3.11       Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on Exhibit A; if the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is located is identified in the address
or addresses of the Purchaser set forth on Exhibit A.

 

4.       Conditions of the Purchasers’ Obligations at Closing. The obligations
of each Purchaser to purchase Stock at the Initial Closing or any subsequent
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived by the applicable Purchaser:

 

4.1       Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct in all respects as
of the Closing.

 

4.2       Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

4.3       Compliance Certificate. The President of the Company shall deliver to
the Purchasers at the Closing a certificate certifying that the conditions
specified in Sections 4.1 and 4.2 have been fulfilled.

 

10

 

4.4       Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

4.5       Secretary’s Certificate. The Secretary of the Company shall deliver to
the Purchasers at the Closing a certificate certifying (a) the Articles of
Incorporation of the Company, (b) the Bylaws of the Company, and (c) resolutions
of the Board of Directors of Company approving this Agreement and the
transactions contemplated hereby.

 

4.6       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to such
Purchaser, and such Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

5.       Conditions of the Company’s Obligations at Closing. The obligations of
the Company to sell Stock to the Purchasers at the Initial Closing or any
subsequent Closing are subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived:

 

5.1      Representations and Warranties. The representations and warranties of
each Purchaser contained in Section 3 shall be true and correct in all respects
on and as of the Closing.

 

5.2       Performance. The Purchasers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before the
Closing.

 

5.3       Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

6.       Miscellaneous.

 

6.1       Survival of Warranties. Unless otherwise set forth in this Agreement,
the warranties, representations and covenants of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing.

 

6.2       Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

11

 

6.3       Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

6.4       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method, and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

6.5       Title and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.6       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 6.6. If notice is given to
the Company, a copy shall also be sent to Jennifer A. Post, c/o Post Law Group,
PC, 5900 Wilshire Boulevard, Suite 620, Los Angeles, California 90036.

 

6.7       Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
and each other Purchaser from any liability for any commission or compensation
in the nature of a finder’s fee arising out of this transaction (and the costs
and expenses of defending against such liability or asserted liability) for
which such Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.8       Attorney’s Fees. Subject to Section 6.14, if any action at law or in
equity (including arbitration) is necessary to enforce or interpret the terms of
any of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

12

 

6.9       Amendment and Waivers. Any term of this Agreement may be amended or
waived only with the written consent of the Company and (a) the holders of a
majority of the then-outstanding Stock sold hereunder, or (b) if prior to the
Initial Closing, Purchasers obligated to purchase a majority of the Stock to be
issued at the Initial Closing. Any amendment or waiver effected in accordance
with this Section 6.9 shall be binding upon the Purchasers and each transferee
of the Stock, each future holder of all such securities, and the Company.

 

6.10       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as though
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.11       Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.12       Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements relating
to the subject matter hereof existing between the parties hereto are expressly
canceled.

 

6.13       Confidentiality. Each Purchaser hereto agrees that, except with the
prior written permission of the Company, such Purchaser shall at all times hold
in confidence and trust and not use or disclose any confidential information of
the Company provided to or learned by such Purchaser in connection with the
Purchaser’s rights under this Agreement; provided, however, that that the
foregoing shall not apply to information disclosed by a Purchaser that is an
investment fund to its limited partners, partners or members in order to allow
such Purchaser to comply with its obligations and arrangements with such persons
or entities, provided that, in each case, such parties are subject to
substantially similar confidentiality obligations with respect to such
information; provided further, that each Purchaser may disclose any confidential
information of the Company provided to or learned by such Purchaser in
connection with such rights to the extent reasonably necessary (a) to evaluate
or monitor such Purchaser’s investment in the Company; (b) as required by any
court or other governmental body, provided that such Purchaser provides the
Company with prompt notice of such court order or requirement to enable the
Company to seek a protective order or otherwise to prevent or restrict such
disclosure; (c) to legal counsel of such Purchaser; (d) in connection with the
enforcement of this Agreement or rights under this Agreement; or (e) to comply
with applicable law. The provisions of this Section 6.13 shall be in addition
to, and not in substitution for, the provisions of any separate nondisclosure
agreement executed by the parties hereto with respect to the transactions
contemplated hereby.

 

13

 



 

 



6.14       Dispute Resolution. Any unresolved controversy or claim arising out
of or relating to this Agreement, except as (a) otherwise provided in this
Agreement, or (b) any such controversies or claims arising out of any party’s
intellectual property rights for which a provisional remedy or equitable relief
is sought, shall be submitted to arbitration by one arbitrator mutually agreed
upon by the parties, and if no agreement can be reached within thirty (30) days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in the
State of California, County of San Diego, in accordance with the AAA rules then
in effect, and judgment upon any award rendered in such arbitration will be
binding and may be entered in any court having jurisdiction thereof. There shall
be limited discovery prior to the arbitration hearing as follows: (1) exchange
of witness lists and copies of documentary evidence and documents relating to or
arising out of the issues to be arbitrated, (2) depositions of all party
witnesses and (3) such other depositions as may be allowed by the arbitrators
upon a showing of good cause. Depositions shall be conducted in accordance with
Section 6.3 hereof, the arbitrator shall be required to provide in writing to
the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

 

 

 

[Signature Pages Follow]

 

 

 



14

 

 



The parties have executed this Stock Purchase Agreement as of the date first
written above.

 

      COMPANY:   EXOSOME SCIENCES, INC.           By:  /s/ James A. Joyce      
Name:  James A. Joyce       Title:  President       Address:  8910 University
Center   Lane, Suite 660   San Diego, CA 92122

 

 

 



Signature Page to Exosome Sciences, Inc. Stock Purchase Agreement



15

 

 



The parties have executed this Stock Purchase Agreement as of the date first
written above.

 

 

Purchasers:

 

_________________________

 

 

 

By: ______________________

Name: ____________________

Title: _____________________

 

Address:

________________________

________________________

________________________

 

 

Investment amount: $_______

 

   

 

 

 

 

 

 

Signature Page to Exosome Sciences, Inc. Stock Purchase Agreement



16

 

 



EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

INITIAL CLOSING: November ___, 2013

 

Purchaser Name and Address

Purchase Price

Shares of Common Stock Purchased

                                                            TOTAL:

$

 

 

